FILED
                              NOT FOR PUBLICATION                            DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BEICHEN FU,                                      No. 12-74115

               Petitioner,                       Agency No. A088-115-852

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Beichen Fu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on discrepancies between his testimony and supporting documentation

regarding his marital status. See id. at 1048 (adverse credibility finding was

reasonable under the totality of the circumstances). The BIA reasonably rejected

Fu’s explanations. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)

(agency not compelled to accept even plausible explanations). We reject Fu’s

contention that the IJ failed to provide him an adequate opportunity to explain the

inconsistencies. We also reject Fu’s contentions that the IJ engaged in speculation

or misconstrued his testimony. Substantial evidence also supports the BIA’s

determination that Fu’s documentary evidence did not overcome the agency’s

adverse credibility determination. See Garcia v. Holder, 749 F.3d 785, 791 (9th

Cir. 2014). In the absence of credible testimony, Fu’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Fu’s CAT claim fails because it is based on the same testimony the

BIA found not credible, and Fu does not point to any other evidence in the record


                                          2                                      12-74115
that compels the conclusion that it is more likely than not he would be tortured in

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    12-74115